J-S24014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                   Appellee                    :
                                               :
            v.                                 :
                                               :
DAMEON RAWLINGS,                               :
                                               :
                   Appellant                   :   No. 2638 EDA 2019


     Appeal from the Judgment of Sentence Entered September 29, 2017
               in the Court of Common Pleas of Bucks County
          Criminal Division at No(s): No. CP-09-CR-0007291-2016

BEFORE:      BENDER P.J.E., STABILE, J. and STRASSBURGER, J.*

CONCURRING STATEMENT BY STRASSBURGER, J.:                  Filed: July 30, 2020

        I join the Memorandum of the learned Majority.         I write separately

only to caution the reader that this memorandum should not be considered a

salvo against the exclusionary rule.

        Appellant alleges that the Commonwealth erred in failing to file the

search warrant with the Bucks County Clerk of Courts.                  Relying on

Commonwealth v. Rucci, 670 A.2d 1129 (Pa. 1996), we hold today that a

good faith violation of a non-constitutional technical Rule of Criminal

Procedure does not warrant exclusion. This is a far cry from holding that the

fruits of an unconstitutional search should be excluded if the police acted in


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24014-20


good faith.   There is no good faith exception to the exclusionary rule in

Pennsylvania.   Commonwealth v. Carper, 172 A.3d 613 (Pa. Super.

2017).

     PJE Bender joined in this concurring statement.

     Judge Stabile joined in this concurring statement.




                                   -2-